BY THE COURT.
' The questions which are the subject of disagreement having been argued by counsel, the court unhesitatingly allows the costs, amounting to $334.01. As to the so called charges of counsel, they are not, in this judicial district, allowable in ordinary eases. In cases in which a common interest has been promoted by services which a mere selfish consideration of the client’s interests would not have induced an advocate or proctor to render, the charge of a part or even the whole of the compensation of counsel, may, however, sometimes be proper. [The Apollon] 9 Wheat. [22 U. S.] 379. The allowance, when made, is on exceptional’ and extraordinary reasons. In this case the reasons exist, and are sufficient. The only doubt is, whether the whole or a part only of the amount in question should be .allowed. As it is extremely moderate, and an apportionment would be difficult, I allow the whole. The proceeds of the vessel and amount of the freight not being sufficient to reach any part of the demand of S. C. Loud & Co., whose libel of intervention was filed on the 6th of July last, the validity of this demand as against any present subject of litigation has ndt been considered. Bills for towage, $4; surveyor of port, $28; hire of chronometer, $33; H. L. Gregg, $36.-76, having been presented to the clerk, the freight appearing to have been sufficient for their discharge, they are disallowed as claims upon the fund in court, with leave, however, to the respective parties to move the court at any time before final distribution. The clerk is directed to advertise in two daily papers of general commercial circulation in Philadelphia, and one such paper in New York, that any person having claims upon the proceeds of sale of the vessel must present the same within ten days from the first publication or they will be debarred, &e., such publication to be made twice a week in each paper.